                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          MC 20-0017-RGK (AGRx)                                          Date    March 9, 2020
 Title             United States Soccer Federation, Inc. v. U.S. Women's National Team Players
                   Association.




 Present: The                     Alicia G. Rosenberg, United States Magistrate Judge
 Honorable
                 Karl Lozada                                    N/A                               N/A
                 Deputy Clerk                        Court Reporter / Recorder                  Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                  (In Chambers) ORDER TO SHOW CAUSE WHY DEFENDANT’S
                               AMENDED MOTION TO ENFORCE SUBPOENA SHOULD NOT BE
                               DENIED AS UNTIMELY

        On February 4, 2020, Plaintiff United States Soccer Federation (“USSF”) filed a motion to
enforce a subpoena served upon the U.S. Women’s National Team Players Association (“WNTPA”) in
the Northern District of California. On February 5, USSF filed an amended motion and, on February 6,
2020, filed a second amended motion. USSF seeks an order requiring WNTPA to produce unredacted
versions of 14 emails and their attachments exchanged between the WNTPA and the U.S. National
Soccer Team Players Association (“Men’s Union”). (Dkt. No. 7.)

        On February 24, 2020, the court in the Northern District of California transferred the motion to
the Central District of California. (Order, Dkt. No. 14.) On March 3, 2020, the case was re-assigned to
this court. (Dkt. No. 19.)

         The subpoena at issue was served in Alex Morgan, et al. v. United States Soccer Federation,
Inc., CV 19-1717 RGK (AGRx), a case pending in this court. The discovery cut-off date passed on
February 6, 2020. (Order, Dkt. No. 58.) Pursuant to the Court’s Order for Jury Trial filed on August
20, 2019, the discovery cut-off date is “the date by which all discovery is to be completed.”) (Order,
Dkt. No. 60 at 2 ¶ 2.) As guidance, the order further states: “Any motion challenging the adequacy of
responses to discovery must be filed timely, and served and calendared sufficiently in advance of the
discovery cut-off date to permit the responses to be obtained before that date, if the motion is granted.”
(Id. at 2 ¶ 2(c).) The current schedule provides that the Local Rule 16-2 pretrial meeting of counsel will
take place by March 17, 2020, next week. (Order, Dkt. No. 183.) The pretrial conference is set for
April 20, 2020 and trial is set for May 5, 2020. (Dkt. No. 58.) On February 20, 2020, the parties filed
pending motions for summary judgment and to exclude expert testimony under Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993). (Dkt. Nos. 167, 170, 171.)

         IT IS ORDERED that, on or before March 19, 2020, Plaintiff shall show cause in writing why

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       MC 20-0017-RGK (AGRx)                                       Date      March 9, 2020
 Title          United States Soccer Federation, Inc. v. U.S. Women's National Team Players
                Association.

the second amended motion to enforce the subpoena should not be denied as untimely. If Plaintiff does
not timely respond to this order to show cause, the second amended motion will be denied as untimely.


                                                                                      0       :       0
                                                          Initials of Preparer   kl




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                 Page 2 of 2
